Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lawrenson et al (U.S. Pub. No: 2017/0203071 A1) in view of Wilkinson et al (U.S. Pub No: 2006/0037615 A1).
           Regarding claim 1, Lawrenson discloses a method for determining continuous positive airway pressure (CPAP) and interface type for a user, the method comprising (see page 1, paragraph, [0001] the present invention relates to a system for providing a patient with personalized advice relating to a use of a patient interface for providing a flow of breathable gas and/or to a use of a pressure support system comprising such a patient interface. The present invention further relates to a corresponding method for providing a patient with personalized advice. 
           Also page 1, paragraphs, [0005] one of the most powerful non-invasive treatments is the usage of Continuous Positive Airway Pressure (CPAP) or Bi-Positive Airway Pressure (BiPAP) in which a patient is connected to a pressure generator via a patient circuit including one or more tubes, wherein the pressure generator blows pressurized gas into the patient interface and into the patient's airway in order to keep it open. Positive air pressure is thus provided to the patient by means of the patient interface that is worn by the patient typically during sleep. The typical design of a PAP apparatus comprises a floor or table mounted therapy device which includes the pressure generator. Examples of the above-mentioned patient interfaces are. Nasal masks, which fit over the nose and delivery gas to the nasal passages.
           Also page 3, paragraph, [0035] the “usage data” include information on how the patient is using the patient interface. These data may include one or more images or a video of the patient wearing the patient interface. Hence, such images or videos show how the patient is using the patient interface, i.e. the way the patient interface is donned to the head of the patient. The usage data may also include sounds that are recorded, e.g. by means of a microphone, while the patient is wearing the patient interface and while the PAP therapy is ongoing. Still further, the usage data may include distances measured by means of a distance sensor, said distances exemplarily including a distance between the system and the patient's head, a distance between the patient's head and the patient interface and/or distances between the patient's head and a distinctive component of the pressure support system. The usage data may also include signals of other sensors, e.g. sensor that are arranged in the patient interface or the pressure generator, as this will be explained in more detail further below.
           Also page 3, paragraph, [0036] The “receiving unit” and the “advice unit” may be implemented as hardware and/or software modules. The receiving unit may e.g. comprise a data interface, such as an USB-interface, a Bluetooth®-interface, an infrared data interface, an Ethernet interface, or any other type of data interface. The advice unit may be implemented as a microchip or processor.
           under control of one or more processors configured with executable instructions, receiving an initial CPAP pressure setting for a user; monitoring a residual apnea hypopnea of the user (see page 6, paragraph, [0089] FIGS. 1 and 2 show a first exemplary embodiment of the system 10. The system 10 is configured to provide a patient 12 with a personalized advice relating to a use of a pressure support system 14. Such a pressure support system 14 typically includes a pressure generator 16 and a patient interface 18. The system so to say provides the patient 12 with an interactive manual that advices/instructs the patient 12 how to use the pressure support system 14 and its components in a correct way. The system 10 may provide the patient 12 with interactive explanations helping the patient 12 to improve the use of the pressure support system 14 and to correct any malfunctions. These explanations/instructions (herein denoted as personalized advices) include information that are individually adapted to the patient 12. The system 10 thereto observes the patient 12 while using the pressure support system 14 and generates the personalized advices based on these observations, such that the personalized advices are specifically adapted to the patient 12 him-/herself and to the current situations how the patient 12 is using the pressure support system 14. The details on how these personalized advices are generated will be explained further below);
           and determining an optimal CPAP pressure setting for the user based on the residual apnea hypopnea of the user (see page 8, paragraph, [0101] The patient 12 may don the patient interface 18 to his/her face and then use the camera 42 of the system 10 to image him-/herself wearing the patient interface 18. The patient 12 may either take a single image or multiple images forming a video. These one or more images are received by the receiving unit 32 and may then be transferred to an image analysis unit 58 which may form part of the usage data analysis unit 34. The image analysis unit 58 may be configured to identify features in the one or more images delivered by the camera 42. The image analysis unit 58 may e.g. be configured to identify a first reference location on the head of the patient 12 and at least one second reference location on the patient interface 18 in order to determine an orientation and/or position of the patient interface 18 relative to the head of the patient 12. The image analysis unit 58 may thereto comprise an image matching algorithm that is used to identify distinctive features on the patient interface 18 and the head of the patient 12. This image matching algorithm may e.g. identify the mask shell 22 and/or the headgear straps 30 as well as objects in the patient's face, such as the nose, the mouth and/or the eyes of the patient 12. In order to facilitate the identification of the reference locations, the patient interface may optionally comprise one or more visual indicators 64. The image analysis unit 58 may e.g. comprise one or more program modules that form part of the software application which also carries out the functions of the advice unit 36. It shall be noted that the user data analysis unit 34 and the advice unit 36 are herein only separated for the purpose of explanation, but may in reality be realized in the same software and/or hardware unit. In the exemplarily described application the advice unit 36 will use the following inputs for calculating the personalized advice: (i) the orientation and/or position of the patient interface 18 relative to the patient's head which was determined by means of the image analysis unit 58, (ii) the virtual 3D model of the patient 12 received from the user database 40, and (iii) the technical data received from the database 38. The advice unit 36 may e.g. be configured to compare the orientation and/or position of the patient interface 18 determined by the image analysis unit 58 with an optimal setting of the patient interface 18 determined based on the 3D model of the patient 12 and the technical data of the patient interface 18.
           Also page 9, paragraphs, [0104-0105] in all three above-mentioned exemplary applications of the system 10, the generation of the personalized advice 56 may be optionally further refined based on the signals provided by the one or more patient interface sensors 48. These patient interface sensors 48 may deliver further usage data that allow a more accurate determination how to change the settings of the patient interface 18 and/or the pressure generator 16. The one or more patient interface sensors 48 may include the following sensor types: 1. a gas flow sensor which is arranged at or within the patient interface 18 and/or the hose 26 and configured to measure one or more gas parameters (e.g. pressure, temperature, humidity, etc.) of the flow of breathable gas provided to the patient 12; 2. an extensometer (e.g. a strain gauge) which is arranged at one of the headgear straps 30 or at the connection between the headgear straps 30 and the mask shell 22 and which is configured to measure a tensile stress or force occurring within the headgear straps 30; 3. a pressure or force sensor which is arranged within the cushion element 20 and which is configured to measure a pressure/force with which the patient interface 18 is donned to the patient's face. [0105] The advice unit 36 may in all the above-mentioned applications be triggered in at least two different ways. According to a first alternative, the system 10 may comprise an input unit 62 which includes one or more input fields or buttons. If the patient 12 activates said input unit 62, the advice unit 36 will be triggered to generate the personalized advice 56 in the ways mentioned above. However, the advice unit 36 may, according to a second alternative, also be configured to generate and output the personalized advice in an automatic manner without the need of any user feedback. The advice unit 36 may be triggered by the user data analysis unit 34. In other words, the advice unit 36 may be configured to generate and output the personalized advice 56 via the output unit 50 if the usage data analysis unit 34 determines a malfunction and/or misalignment of the patient interface 18 and/or the pressure generator 16 observed by means of the one or more observation sensors 42-48. Exemplary triggers for the advice unit 36 could be: 1. an observed sound above a certain threshold detected by means of the sound analysis unit 60, 2. a misalignment of the patient interface 18 detected by means of the image analysis unit 58, 3. a skin irritation in the patient's face detected by means of the image analysis unit 58, 4. a too close arrangement of the pressure generator 16 relative to the patient's head detected by means of the image analysis unit 58, and 5. a gas parameter exceeding a certain threshold value detected by means of the one or more patient interface sensors).
           However regarding claim 1, Lawrenson clearly discloses (see page 5, paragraph, [0073], the “medical data” may include information on a type of disease the patient suffers from and/or a type of therapy, e.g. the type of “PAP therapy”, the patient has received in the past. The “personal preferences” may include information on the preferences regarding the usage of a patient interface and/or a pressure support system. These personal preferences may, for example, include information about the type of patient interface (nasal mask, oral mask or full face mask) the patient prefers and/or information how the patient has set the device parameters of the pressure generator of the pressure support system in the past. All these data may be used by the advice unit in addition to the technical data, the virtual model of the patient and the usage data to generate the personalized advice.
           But does not explicitly state, “continuous positive airway pressure (CPAP)”, or “apnea hypopnea”.
           On the other hand Wilkinson in the same field of “monitoring system ”, teaches page 3, paragraphs, [0049-0050] the patency information may be used by itself to determine the degree of airway obstruction, e.g. to establish the existence of obstructive apnea or hypopnea or the like, and/or may be used with other data, such as airflow, to distinguish obstructive apnea from central apnea. Combined data may be used to provide a breathing index, such as an Apnea Index (AI), an Apnea Hypopnea Index (AHI) or a Respiratory Disturbance Index (RDI). The present invention may also be used in a system for assisting in sleep disordered breathing treatments. For example, “CPAP (continuous positive airway pressure)” provides continuous positive pressure airflow to a patient during sleep, so as to splint the airways open, and the present invention may be used as a servo-control for devices such as CPAP equipment or variants thereof, e.g. BIPAP devices (having different inhalation and exhalation pressures) and APAP devices (having varying pressures). It may provide for auto-titration of such devices, so as to ensure the correct pressure is set for a particular patient. The present invention may also be used to servo-control respiratory assist devices in general.
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Lawrenson invention according to the teaching of Wilkinson because to combine, Lawrenson system providing information on a type of disease the patient suffers from and/or a type of therapy, e.g. the type of PAP therapy (positive airway pressure), the patient has received in the past, include information about the type of patient interface “nasal mask, oral mask or full face mask”, according to the teaching of Wilkinson that uses “CPAP (continuous positive airway pressure)” and monitoring apnea hypopnea, with improved and accurate airflow in a monitoring system, using a specific PAP therapy system such as CPAP  to monitor apnea hypopnea.
           Regarding claim 2, Lawrenson discloses the method of claim 1, further comprising adjusting the initial CPAP pressure setting when the residual apnea hypopnea is greater than a predetermined value (see claim 1, also page 9, paragraph, [0105] the advice unit 36 may be triggered by the user data analysis unit 34. In other words, the advice unit 36 may be configured to generate and output the personalized advice 56 via the output unit 50 if the usage data analysis unit 34 determines a malfunction and/or misalignment of the patient interface 18 and/or the pressure generator 16 observed by means of the one or more observation sensors 42-48. Exemplary triggers for the advice unit 36 could be: 1. an observed sound above a “certain threshold” detected by means of the sound analysis unit 60, 2. a misalignment of the patient interface 18 detected by means of the image analysis unit 58, 3. a skin irritation in the patient's face detected by means of the image analysis unit 58, 4. a too close arrangement of the pressure generator 16 relative to the patient's head detected by means of the image analysis unit 58, and 5. a gas parameter exceeding a certain threshold value detected by means of the one or more patient interface sensors 48).
           Regarding claim 3, Lawrenson discloses the method of claim 1, further comprising capturing an image of the users face (see page 3, paragraph, [0035] the “usage data” include information on how the patient is using the patient interface. These data may include one or more images or a video of the patient wearing the patient interface. Hence, such images or videos show how the patient is using the patient interface, i.e. the way the patient interface is donned to the head of the patient. The usage data may also include sounds that are recorded, e.g. by means of a microphone, while the patient is wearing the patient interface and while the PAP therapy is ongoing. Still further, the usage data may include distances measured by means of a distance sensor, said distances exemplarily including a distance between the system and the patient's head, a distance between the patient's head and the patient interface and/or distances between the patient's head and a distinctive component of the pressure support system. The usage data may also include signals of other sensors, e.g. sensor that are arranged in the patient interface or the pressure generator, as this will be explained in more detail further below.
           Also page 8, paragraph, [0101] the patient may don the patient interface to his/her face and then use the camera of the system to image him-/herself wearing the patient interface. The patient may either take a single image or multiple images forming a video. These one or more images are received by the receiving unit and may then be transferred to an image analysis unit which may form part of the usage data analysis unit. The image analysis unit may be configured to identify features in the one or more images delivered by the camera . The image analysis unit may e.g. be configured to identify a first reference location on the head of the patient and at least one second reference location on the patient interface in order to determine an orientation and/or position of the patient interface relative to the head of the patient
           Regarding claim 4, Lawrenson discloses the method of claim 3, wherein the image includes one of two-dimensional images and three-dimensional virtual reality images (see claim 1, also page 2, paragraph, [0033] the term “virtual model” of the head of the patient (or at least parts of it) refers to a two-dimensional (2D) or three-dimensional (3D) model of the patient's head (or at least parts of it). This virtual model may e.g. be obtained by means of a 2D or 3D scanning apparatus that reproduces the shape and size of the head of the patient in virtual form.
           Regarding claim 5, Lawrenson discloses the method of claim 4, further comprising overlaying an image of an interface over the captured three-dimensional image of the users face (see page 3, paragraph, [0046] a camera for capturing at least one image of the patient wearing the patient interface, wherein the camera is coupled to the receiving unit.
           Also page 6, paragraph, [0082] according to a further embodiment, the system comprises a display for displaying an image of the patient interface and/or of the pressure support system, wherein the display is further configured to virtually overlay the personalized advice on said image. The system may e.g. make use of an augmented reality technique that displays the personalized advice on the display in text form or graphical form overlaid on the image or video that the patient takes from him-/herself wearing the patient interface. On the other hand, the display could also be configured to show a static image of the patient interface and virtually overlay the personalized advice. This may facilitate to understand the personalized advice in an easy, realistic and quick manner).
           Regarding claim 6, Lawrenson discloses the method of claim 5, further comprising determining an optimal interface type selected from a group consisting of a full mask, a nasal mask, a nasal pillow, and a hybrid based on the overlaying of the image of the interface over the captured three-dimensional image of the users face (see page 5, paragraph, [0073] this user database may thus not only be used to store the virtual model of the patient's head, but also for storing several other personal parameters of the patient such as physical data,. The “personal preferences” may include information on the preferences regarding the usage of a patient interface and/or a pressure support system. These personal preferences may, for example, include information about the type of patient interface (nasal mask, oral mask or full face mask) the patient prefers and/or information how the patient has set the device parameters of the pressure generator of the pressure support system in the past. All these data may be used by the advice unit in addition to the technical data, the virtual model of the patient and the usage data to generate the personalized advice.
           Also page 6, paragraph, [0082] according to a further embodiment, the system comprises a display for displaying an image of the patient interface and/or of the pressure support system, wherein the display is further configured to virtually overlay the personalized advice on said image. The system may e.g. make use of an augmented reality technique that displays the personalized advice on the display in text form or graphical form overlaid on the image or video that the patient takes from him-/herself wearing the patient interface. On the other hand, the display could also be configured to show a static image of the patient interface and virtually overlay the personalized advice. This may facilitate to understand the personalized advice in an easy, realistic and quick manner).
           Regarding claim 7, Lawrenson discloses the method of claim 1, further comprising determining a high leak with a normal residual apnea hypopnea condition, a high leak with a high residual apnea hypopnea condition, and a high residual apnea hypopnea condition (see page 4, paragraphs, [0064-0065] this embodiment may be used to detect a leak between the patient interface and the patient's head that might occur due to a misalignment of the patient interface. A beam-formed microphone may be configured to detect the location of the leak whilst being held in a stationary position in front of a known part of the patient's head (e.g. the nose). The sound analysis unit may analyze the sound signals received from the beam-formed microphone in order to determine the magnitude of the leak by using a combination of the extent (loudness) of the recorded sound and a known distance between the beam-formed microphone and the known part of the patient's head. The distance between the microphone and the known part of the patient's head may be determined by means of a distance sensor that is configured to measure the distance between the beam-formed microphone and the patient's head. The system may thus also comprise such a distance sensor. Instead of using a beam-formed microphone, a “regular” microphone may be used that is moved in a loop fully circumnavigating the patient interface. The system may in this case also comprise an inertial sensor that is configured to track the position and/or orientation of the apparatus/system relative to the patient's head. The signals of the microphone and the signals of the inertial sensor may thus be used to determine the position and magnitude of the leak).
           Regarding claim 9, Lawrenson discloses the system of claim 8, further comprising an adjustment module configured to adjust the initial CPAP pressure setting when the residual apnea hypopnea is greater than a predetermined value (see page 9, paragraph, [0105] the advice unit 36 may be triggered by the user data analysis unit 34. In other words, the advice unit 36 may be configured to generate and output the personalized advice 56 via the output unit if the usage data analysis unit 34 determines a malfunction and/or misalignment of the patient interface and/or the pressure generator 16 observed by means of the one or more observation sensors 42-48. Exemplary triggers for the advice unit 36 could be: 1. an observed sound above a certain threshold detected by means of the sound analysis unit 60, 2. a misalignment of the patient interface 18 detected by means of the image analysis unit 58, 3. a skin irritation in the patient's face detected by means of the image analysis unit, 4. a too close arrangement of the pressure generator 16 relative to the patient's head detected by means of the image analysis unit 58, and 5. a gas parameter exceeding a certain threshold value detected by means of the one or more patient interface sensors).
           Regarding claim 10, Lawrenson discloses the system of claim 8, further comprising an image capturing module configured to capture an image of the user's face (see claim 3, also page 3, paragraph, [0035] the “usage data” include information on how the patient is using the patient interface. These data may include one or more images or a video of the patient wearing the patient interface. Hence, such images or videos show how the patient is using the patient interface, i.e. the way the patient interface is donned to the head of the patient. The usage data may also include sounds that are recorded, e.g. by means of a microphone, while the patient is wearing the patient interface and while the PAP therapy is ongoing. Still further, the usage data may include distances measured by means of a distance sensor, said distances exemplarily including a distance between the system and the patient's head, a distance between the patient's head and the patient interface and/or distances between the patient's head and a distinctive component of the pressure support system. The usage data may also include signals of other sensors, e.g. sensor that are arranged in the patient interface or the pressure generator, as this will be explained in more detail further below).
           Regarding claim 11, Lawrenson discloses the system of claim 10, wherein the captured image includes one of two-dimensional images and three-dimensional virtual reality images (see claim 1, also page 2, paragraph, [0033] the term “virtual model” of the head of the patient (or at least parts of it) refers to a two-dimensional (2D) or three-dimensional (3D) model of the patient's head (or at least parts of it). This virtual model may e.g. be obtained by means of a 2D or 3D scanning apparatus that reproduces the shape and size of the head of the patient in virtual form.
           Regarding claim 12, Lawrenson discloses the system of claim 11, further comprising an overlaying module configured to overlay an image of an interface over the captured three-dimensional image of the users face (see page 3, paragraph, [0046] a camera for capturing at least one image of the patient wearing the patient interface, wherein the camera is coupled to the receiving unit,
           Also page 6, paragraph, [0082] according to a further embodiment, the system comprises a display for displaying an image of the patient interface and/or of the pressure support system, wherein the display is further configured to virtually overlay the personalized advice on said image. The system may e.g. make use of an augmented reality technique that displays the personalized advice on the display in text form or graphical form overlaid on the image or video that the patient takes from him-/herself wearing the patient interface. On the other hand, the display could also be configured to show a static image of the patient interface and virtually overlay the personalized advice. This may facilitate to understand the personalized advice in an easy, realistic and quick manner).
           Regarding claim 13, Lawrenson discloses the system of claim 12, further comprising an optimal interface-type module configured to determine an optimate interface-type selected from a group consisting of a full mask, a nasal mask, a nasal pillow, and a hybrid based on the overlaid image of the interface over the captured three-dimensional image of the users face (see page 5, paragraph, [0073] this user database may thus not only be used to store the virtual model of the patient's head, but also for storing several other personal parameters of the patient such as physical data,. The “personal preferences” may include information on the preferences regarding the usage of a patient interface and/or a pressure support system. These personal preferences may, for example, include information about the type of patient interface (nasal mask, oral mask or full face mask) the patient prefers and/or information how the patient has set the device parameters of the pressure generator of the pressure support system in the past. All these data may be used by the advice unit in addition to the technical data, the virtual model of the patient and the usage data to generate the personalized advice.
           Also page 6, paragraph, [0082] according to a further embodiment, the system comprises a display for displaying an image of the patient interface and/or of the pressure support system, wherein the display is further configured to virtually overlay the personalized advice on said image. The system may e.g. make use of an augmented reality technique that displays the personalized advice on the display in text form or graphical form overlaid on the image or video that the patient takes from him-/herself wearing the patient interface. On the other hand, the display could also be configured to show a static image of the patient interface and virtually overlay the personalized advice. This may facilitate to understand the personalized advice in an easy, realistic and quick manner).
           Regarding claim 14, Lawrenson discloses the system of claim 13, further comprising a sensor module configured to determine a high leak with a normal residual apnea hypopnea condition, a high leak with a high residual apnea hypopnea condition, and a high residual apnea hypopnea condition (see page 4, paragraphs, [0064-0065] this embodiment may be used to detect a leak between the patient interface and the patient's head that might occur due to a misalignment of the patient interface. A beam-formed microphone may be configured to detect the location of the leak whilst being held in a stationary position in front of a known part of the patient's head (e.g. the nose). The sound analysis unit may analyze the sound signals received from the beam-formed microphone in order to determine the magnitude of the leak by using a combination of the extent (loudness) of the recorded sound and a known distance between the beam-formed microphone and the known part of the patient's head. The distance between the microphone and the known part of the patient's head may be determined by means of a distance sensor that is configured to measure the distance between the beam-formed microphone and the patient's head. The system may thus also comprise such a distance sensor. Instead of using a beam-formed microphone, a “regular” microphone may be used that is moved in a loop fully circumnavigating the patient interface. The system may in this case also comprise an inertial sensor that is configured to track the position and/or orientation of the apparatus/system relative to the patient's head. The signals of the microphone and the signals of the inertial sensor may thus be used to determine the position and magnitude of the leak).
           With regard to claim 8, the arguments analogous to those presented above for claims 1, 2, 3, 4, 5, 7, 9, 10, 11, 12, 13 and 14 are respectively applicable to claim 8.  

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
May 2, 20222